DETAILED ACTION
	This Office Action is in response to the Amendment filed 16 February 2022. Claim(s) 1-15 are currently pending. The Examiner acknowledges the amendments to claim(s) 1, 4-6.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim(s) 1-5 is/are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The amended claim includes limitations that appear to not be supported by the instant specification. The amended limitations recite that the tool holder is configured to secure a surgical tool to the base in a fixed and calibrated position together with the pair of light emitting devices. For example, the instant specification discloses that the tool holder (128) is mounted to the base (130) to accommodate and secure the surgical tool [0023]. The instant specification discloses that the tool holder is mounted to the base and does not disclose that the tool holder is capable of securing the surgical tool to the base. It is noted that Fig. 3 displays that the surgical tool is secured to the tool holder and the tool holder is 
Claim(s) 12-15 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Popovic et al. (US 2017/0007335A1, “Popovic”).
Regarding claim 12, Popovic discloses a laser-assisted alignment method including providing a robotic manipulator (202;Figs. 2, 4; [0026, 0031]) having first and second lasers (128; [0024]). An optical axis of the first laser and an optical axis of the second laser intersect at a remote center of motion (122; [0026]) of the robotic manipulator (Fig. 2). A location of a target site on a surface is assigned [(Figs. 2, 4; [0032]). The robotic manipulator is moved such that a first laser spot emitted by the first laser is incident on the target site on the surface and the second laser spot emitted by the second laser is incident on the first laser spot on the surface (216, 218;Figs. 2, 4; [0032]).
Regarding claim 13
Regarding claim 14, Popovic discloses that moving the robotic manipulator includes determining an orientation of the optical axis of the first laser (Fig. 2), wherein the joint axis 206 is determined and aligned with the laser beam (216), such that the first laser spot emitted by the first laser is incident on the target site and moving the robotic manipulator along the optical axis of the first laser. The first laser beam is aligned with the remote center of motion [0026, 0027]. 
Regarding claim 15, Popovic discloses that the robotic manipulator includes determining alignment of the first laser spot and the second laser spot based on reducing a total area of the first laser spot and the second laser spot incident on the surface (Fig. 2), wherein the second laser beam intersects the first laser beam [0026].
Allowable Subject Matter
Claim(s) 6-11 are allowed. The prior art of record does not disclose a robotic surgery system including a positioning stage, at least one manipulator arm mounted to a positioning stage, the manipulator arm including a track and a tool carriage, the tool carriage including a pair of light emitting devices mounted to a base on opposite sides of a tool holder, the light emitting devices are angled relative to the base to intersect at a remote center of motion of the manipulator arm. 

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments filed 16 February 2022 have been fully considered but they are not persuasive. The Applicant contends that Popovic does not disclose first assigning a target site, then moving a robotic manipulator such that the first and second laser spots are consecutively incident at the target site. Respectfully, the claims do not include transitional phrases or terms, i.e. next, following, after, then, prior, which would provide means for performing the steps of the method consecutively. It is noted that without transitional terms, the numbers within the claim do not provide any sequence or order to a method, only a list of method steps.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Noonan et al. (US 2020/0246085A1) discloses a robotic system having means of producing a remote center of motion.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of 
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOCELIN C TANNER whose telephone number is (571)270-5202. The examiner can normally be reached M-F 8am-4pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jackie Ho can be reached on (571)272-4696. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOCELIN C TANNER/Primary Examiner, Art Unit 3771